Exhibit 99.1 National Holdings Corporation Reports Fiscal First Quarter 2017 Results NEW YORK, NY, February 15, 2017 – National Holdings Corporation (NASDAQ: NHLD) (“National” or the “Company”), a leading full service independent brokerage, investment banking and asset management firm providing diverse services including tax preparation, today announced its financial results for the fiscal first quarter 2017 ended December 31, 2016. First Quarter Fiscal 2017 Financial Highlights: ● Revenue of $44.6 million, versus $39.6 million for the first quarter of fiscal 2016 ● Investment banking revenue increased 59% to $9.7 million ● Commissions and related revenues increased 6.5% over the prior year comparative quarter ● Pre-tax earnings of $5.7 million o $4.1 million of pre-tax earnings was due to a non-operating, non-taxable income adjustment, due to a change in the fair value of the firm's warrant liability o Adjusted pre-tax earnings (minus the warrant liability valuation change) was $1.6 million versus a loss of $.6 million in first quarter 2016 Management Commentary Michael Mullen, Chief Executive Officer of National stated, "The first quarter of fiscal 2017 kicked off on a positive note after the close of the Fortress tender offer near the end of the fiscal 2016 fourth quarter, and ended even stronger with tremendous current period results from our investment banking division. This quarter truly marked the beginning of a new focus and unified vision for our company that hinges on the premise of streamlining our business and focusing on creating value for our clients and shareholders. With our management team’s support and dedication, we have seen growth across very important lines of our business and believe our Company is on the path for great success.” Fiscal First Quarter 2017 Financial Results National reported first quarter revenue of $44.6 million, up $4.9 million or 12.5% over the first quarter of fiscal 2016. Total expenses increased $2.7 million or 6.6% to $42.9 million in the quarter. Investment banking revenue increased to $9.7 million in fiscal 2017, up 59% from a very good quarter in fiscal 2016. Net dealer inventory gains were essentially flat at $2.5 million; Investment Advisory was down $.3 million to $3.4 million, principally due to the elimination of an unprofitable business in December 2015; and Tax preparation and accounting services was essentially flat to the prior year in an off-season quarter. Each of these businesses has been reviewed for efficiency and is operating profitably. Total expenses increased $2.7 million in the comparative quarter, and $2.5 million of that was in the commissions, compensation and fees category. The increase in this category of expense is due to the increase in Investment banking and commission revenue and associated compensation agreements. Pre-tax earnings were positively impacted by $4.1 million, due to the change in the fair value of warrants issuable in the current quarter, as the value of the warrant liability declined at the December 31, 2016 measurement date. This adjustment is a non-operating, non-taxable income adjustment and should be viewed as such. As a result of the positive operating and non-operating pre-tax results, net income increased to $5.7 million in the current quarter, versus a loss of $.6 million in the comparative prior year quarter. Earnings per share, basic and fully diluted, were $.41 and $(.04) respectively. Adjusted EBITDA increased to $2.1 million in the quarter from $(0.2) million in the first quarter of fiscal 2016. Balance Sheet As of December 31, 2016, National had $26.2 million of cash and cash equivalents, versus $27.5 million as of September 30, 2016. The Company's balance sheet remains debt free. About National Holdings Corporation National Holdings Corporation is a full-service investment banking and asset management firm that provides a range of services, including independent retail brokerage and advisory services, investment banking, institutional sales and trading and equity research, financial planning, market making, tax preparation, insurance and annuities, to corporations, institutional investors and high net-worth clients. With over 1,100 independent advisors, registered reps, traders, sales associates and corporate staff, the Company is a leading Independent Advisor and Broker services company. National operates through five subsidiaries: National Securities Corporation, vFinance Investments, Inc., National Insurance Corporation, National Asset Management, Inc. and Gilman Ciocia, Inc. The Company’s National Securities subsidiary was founded in 1947. National was organized in 1999 and is headquartered in New York and Florida. For more information, visitwww.nhldcorp.com. Contacts: National Holdings Corporation: Michael Mullen, Chief Executive Officer, Email:mm@nhldcorp.com, Telephone: +1 212-417-8055 Investor Relations, Email:ir@nhldcorp.com, Telephone: +1 FORWARD-LOOKING STATEMENTS This press release may contain certain forward-looking statements. Any such statements, other than statements of historical fact, are based on management’s current expectations, estimates, projections, beliefs and assumptions about the Company, its current and prospective portfolio investments, and its industry. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond the Company’s control, difficult to predict and could cause actual results to differ materially from those expected or forecasted in such forward-looking statements. Actual developments and results are likely to vary materially from these estimates and projections as a result of a number of factors, including those described from time to time in National’s filings with the Securities and Exchange Commission. Such statements speak only as of the time when made, and National undertakes no obligation to update any such forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law. NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, 2016 (Unaudited) September 30, ASSETS Cash $ $ Restricted cash Cash deposits with clearing organizations Securities owned, at fair value Receivables from broker-dealers and clearing organizations Forgivable loans receivable Other receivables, net Prepaid expenses Fixed assets, net Intangible assets, net Goodwill Deferred tax asset, net Other assets, principally refundable deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Securities sold, but not yet purchased, at fair value $ $ Accrued commissions and payroll payable Accounts payable and accrued expenses Deferred clearing and marketing credits Warrants issuable Other Total Liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding — — Common stock $0.02 par value, 150,000,000 shares authorized; 12,437,916 issued and outstanding at December 31, 2016 and September 30, 2016 Additional paid-in-capital Accumulated deficit ) ) Total National Holdings Corporation Stockholders’ Equity Non-Controlling interest Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Month Period Ended
